   Case: 0:21-cv-00009-HRW Doc #: 1 Filed: 01/19/21 Page: 1 of 5 - Page ID#: 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                         ASHLAND

ANTHONY WILSON,                                    )
                                                   )
                 Plaintiff,                        )
                                                   )    CIVIL ACTION NO. _______________
       v.                                          )
                                                   )
THE LINCOLN NATIONAL LIFE                          )
INSURANCE COMPANY,                                 )
                                                   )
                 Defendant.                        )


                              DEFENDANT’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§1441 and 1446 Defendant The Lincoln National Life Insurance

Company (“Lincoln”), hereby gives notice that it removes this state court action from the Circuit

Court of Greenup County, Kentucky, to the United States District Court for the Eastern District of

Kentucky. In support of the instant Notice of Removal, Defendant respectfully states unto the Court

the following:

      1.         Plaintiff instituted this action against Defendant on or about December 21, 2020, in

the Circuit Court of Greenup County, Kentucky as Civil Action No. 20-CI-00485.

      2.         Defendant The Lincoln National Life Insurance Company was served with this

lawsuit on January 5, 2021. Copies of all process, pleadings, and orders received by Defendant in

this action prior to the filing of this Notice of Removal are attached hereto as Exhibit “A” and

incorporated herein by this reference. Defendant has not served any answer or responsive pleading

to the Complaint and Defendant’s Removal is filed within thirty (30) days of it being served with

process and within one (1) year after commencement of the instant action, as allowed by 28 U.S.C.

§ 1446(b).
    Case: 0:21-cv-00009-HRW Doc #: 1 Filed: 01/19/21 Page: 2 of 5 - Page ID#: 2




       3.        Plaintiff’s civil action arises under the laws of the United States. Therefore, this

Court has federal question jurisdiction over this matter under 28 U.S.C. § 1331, and removal is

proper pursuant to 28 U.S.C. §§ 1441 and 1446.

       4.        Plaintiff is seeking to recover short-term disability benefits under 29 U.S.C.

§ 1132(a)(1)(B) (along with other damages) from a disability benefits plan, in which he was a

participant by virtue of his employment with CSX Transportation (“CSX”).1 The benefit plan at

issue is an “employee welfare benefit plan” as that term is defined in 29 U.S.C. § 1002(1) of the

Employee Retirement Income Security Act (“ERISA”).2 Defendant hereby submits that federal

jurisdiction is proper based on the grounds of federal question jurisdiction, 28 U.S.C. § 1331.

       5.        District courts have federal question jurisdiction of all civil actions “arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A civil action arises under

the laws of the United States if the state-law claim raised in the civil action “necessarily raise[s] a

stated federal issue, actually disputed and substantial, which a federal forum may entertain without

disturbing any congressionally approved balance of federal and state judicial responsibilities.”3 This

action involves claims that relate to the laws of the United States, specifically, the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001, et seq. ERISA applies to

any “employee benefit plan” if the plan is established or maintained by an employer or employee

organization engaged in commerce or in any industry or activity affecting commerce. 29 U.S.C.

§ 1003. An “employee benefit plan” is defined as an employee welfare benefit plan or an employee

pension benefit plan. 29 U.S.C. § 1002(3). A plan is a welfare benefit plan if it “was established or

is maintained for the purpose of providing for its participants or their beneficiaries, through the


1
    See ¶ 6 and 7 of Plaintiff’s Complaint, a copy of which is attached hereto as part of composite Exh. “A”.
2
    See ¶¶ 6, 7, and 23 of Plaintiff’s Complaint, a copy of which is attached hereto as part of composite Exh. “A”.
3
    Grable & Sons Metal Products, Inc. v. Darue Engineering & Manufacturing, 545 U.S. 308, 125 S. Ct. 2363,
    2368 (2005).


DEFENDANT’S NOTICE OF REMOVAL                                                                                         2
    Case: 0:21-cv-00009-HRW Doc #: 1 Filed: 01/19/21 Page: 3 of 5 - Page ID#: 3




purchase of insurance or otherwise, . . . benefits in the event of sickness, accident, disability, death or

unemployment.” 29 U.S.C. § 1002(1) (references to other types of employer-provided benefits

qualifying as ERISA plans omitted) (emphasis added).

       6.        Plaintiff’s claims necessarily raise stated federal issues, actually disputed and

substantial, which this Court may entertain without disturbing any congressionally approved balance

of state and federal responsibilities.

       7.        As noted above, Plaintiff is seeking to recover short-term disability benefits (along

with other damages) from a disability benefits plan, in which he was a participant by virtue of his

employment with CSX.4 The benefit plan at issue is an “employee welfare benefit plan” as that term

is defined in 29 U.S.C. § 1002(1) of the Employee Retirement Income Security Act (“ERISA”). The

benefits sought by Plaintiff are sought from an ERISA plan.5 Therefore, the plan and an action for

benefits under the plan are governed by ERISA. Moreover, Plaintiff references ERISA in the

Complaint, stating that he is bringing an ERISA claim pursuant to 29 U.S.C. § 1132(a)(1)(B).6

       8.        The Court’s analysis of Plaintiff’s causes of action will necessarily require

interpretation of this ERISA plan. Because the preemptive force of ERISA is so powerful that it

completely displaces any state law cause of action, Plaintiff’s causes of action will be

“recharacterized” as a federal claim under ERISA. Plaintiff’s causes of action in the State Action are

completely preempted by 29 U.S.C. § 1132(a)(1)(B) and/or § 1132(a)(3). Metropolitan Life Ins. Co.

v. Massachusetts, 471 U.S. 724 (1985); Pilot Life Ins. Co. v. Dedeoux, 481 U.S. 41 (1987);

Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987); Tolton v. American Biodyne, Inc., 48 F.3d

937 (6th Cir. 1995). Accordingly, removal to this Court is proper pursuant to 28 U.S.C. § 1441(a) as



4
    See ¶¶ 6 and 7 of Plaintiff’s Complaint, a copy of which is attached hereto as part of composite Exh. “A”.
5
    See ¶ 23 of Plaintiff’s Complaint, a copy of which is attached hereto as part of composite Exh. “A”.
6
    See ¶ 26 of Plaintiff’s Complaint, a copy of which is attached hereto as part of composite Exh. “A”.


DEFENDANT’S NOTICE OF REMOVAL                                                                                    3
   Case: 0:21-cv-00009-HRW Doc #: 1 Filed: 01/19/21 Page: 4 of 5 - Page ID#: 4




it is under the original jurisdiction of the Court pursuant to 28 U.S.C. § 1331 and 29 U.S.C. §

1132(e).

      9.       Removal of this matter is timely pursuant to 28 U.S.C. § 1446. This Notice of

Removal has been filed within thirty (30) days of service of process upon the removing party.

      10.      By filing this Notice of Removal, Defendant does not waive its right to assert any

defenses and/or objections to which it is entitled.

      11.      The Circuit Court of Greenup County, Kentucky, is within the United States District

Court for the Eastern District of Kentucky, Ashland Division, to which this action is removable.

      12.      This Notice of Removal will be filed promptly with the State Court, as required by 28

U.S.C. § 1446(d).

      13.      By copy of this document and in accordance with the Certificate of Service,

Defendant is providing notice to all parties in this action advising of the filing of this Notice of

Removal pursuant to 28 U.S.C. § 1446(d).

                                              Respectfully submitted,

                                              By:     /s/ Iwana Rademaekers
                                              Iwana Rademaekers (Texas Bar # 16452560)
                                              (Motion for Admission Pro Hac Vice Pending)
                                              LAW OFFICES OF IWANA RADEMAEKERS, P.C.
                                              17304 Preston Road, Suite 800
                                              Dallas, Texas 75252
                                              Main: (214) 579-9319
                                              Fax: (469) 444-6456
                                              Email: iwana@rademaekerslaw.com

                                              ATTORNEYS FOR DEFENDANT




DEFENDANT’S NOTICE OF REMOVAL                                                                      4
   Case: 0:21-cv-00009-HRW Doc #: 1 Filed: 01/19/21 Page: 5 of 5 - Page ID#: 5




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served upon all known
counsel of record by Electronic Mail on the 19th day of January 2021.

                             Elizabeth A. Thornsbury
                             M. Austin Mehr
                             Mehr, Fairbanks & Peterson Trial Lawyers, PLLC
                             201 West Short Street, Ste 800
                             Lexington KY 40507
                             Email: elizabeth@austinmehr.com
                             Email: amehr@austinmehr.com

                                                    /s/ Iwana Rademaekers
                                                   Iwana Rademaekers




DEFENDANT’S NOTICE OF REMOVAL                                                                 5
